J-S54024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LEE A. SMITH, III                          :
                                               :
                        Appellant              :   No. 932 MDA 2020

               Appeal from the PCRA Order Entered June 11, 2020
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0003430-1995


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                  FILED: APRIL 1, 2021

        Lee A. Smith, III, appeals from the order denying his “Motion to Bar the

Applicability of Sex Offender Registration And/Or Petition for Writ of Habeas

Corpus.” Smith argues the trial court erred in treating his Motion as a petition

filed under the Post Conviction Relief Act (“PCRA”).1 We vacate the order and

remand.

        In 1996, a jury convicted Smith of rape by forcible compulsion, and the

court sentenced him to serve 7 to 20 years’ incarceration. We affirmed the

judgment of sentence, and the Pennsylvania Supreme Court denied Smith’s

petition for allowance of appeal in 1998. Smith thereafter filed two PCRA

petitions and a petition to remove or modify parole, none of which resulted in

relief. See Commonwealth v. Smith, No. 1080 MDA 2013, 2014 WL

____________________________________________


1   See 42 Pa.C.S.A. §§ 9541-9546.
J-S54024-20



10936586 at *1, *6-7 (Pa.Super. May 13, 2014) (unpublished memorandum).

Smith was released from incarceration in 2017, after serving his full sentence.

See Smith’s Br. at 12.

        Smith filed a “Motion to Bar the Applicability of Sex Offender Registration

And/or Petition for Writ of Habeas Corpus” on January 21, 2020.             In the

Motion, Smith claimed that the Pennsylvania State Police was requiring him to

register for his lifetime as a sex offender under the Sex Offender Registration

and Notification Act (“SORNA”), or face felony charges. He argued that

because SORNA did not take effect until 2012, after he had committed the

acts for which he was sentenced, the registration requirement constitutes ex

post facto punishment per Commonwealth v. Muniz, 164 A.3d 1189 (Pa.

2017). Smith also claimed the requirement violated his due process rights.

        After receiving a response from the Commonwealth, the trial court

treated Smith’s Motion as a PCRA petition, found his Petition to be untimely,

and issued notice of its intention to dismiss the Petition after 20 days. See

Pa.R.Crim.P. 907.2 Smith filed a response, arguing the court should not have

treated his Motion as a PCRA Petition, because the PCRA only subsumes the

types of collateral actions for which the PCRA may provide relief. See

Defendant’s Response to the Court’s Notice of Intention to Dismiss

Defendant’s Petition, 6/9/20, at 3-4, ¶ 10-12 (citing Commonwealth v.




____________________________________________


2   The court relies on its Rule 907 order for its Pa.R.A.P. 1925(a) opinion.

                                           -2-
J-S54024-20



West, 938 A.2d 1034, 1039 (Pa. 2007)). The court dismissed the petition,

and Smith appealed.

      Smith raises the following question: “Is Mr. Smith’s ‘Petition for Writ of

Habeas Corpus’ a PCRA petition that he filed too late?” Smith’s Br. at 6.

      “Whether an individual's claims are cognizable under the PCRA presents

a question of law.” Commonwealth v. Smith, 240 A.3d 654, 657 (Pa.Super.

2020). “Thus, our standard of review is de novo, and our scope of review is

plenary.” Id.

      Until recently, petitioners seeking to challenge their sex offender

registration requirements were required to do so in a timely PCRA petition.

See Commonwealth v. Moose, ---A.3d----, 2021 WL 19030 at *5

(Pa.Super. 2021) (reviewing challenges to SORNA registration requirements

in wake of Muniz). Here, as the trial court observed, Smith’s motion is

untimely under the PCRA’s time constraints. See 42 Pa.C.S.A. § 9545(b)

(allowing one year from the finality of the judgment of sentence in which to

file a PCRA petition). Smith is further ineligible for PCRA relief because he is

not currently serving a sentence of imprisonment, probation, or parole. Id. at

§ 9543(a)(1).

      However, in Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020),

the Pennsylvania Supreme Court recognized the problems registrants face in

challenging changes to sex offender registration statutes, and declared that

registrants should not be restricted to use the PCRA as the exclusive means

for challenging their registration requirements. Id. at 617-18. Pursuant to

                                     -3-
J-S54024-20



Lacombe, Smith’s challenge to his sex offender registration is not subject to

the PCRA’s time restrictions. See Commonwealth v. Smith, 240 A.3d 654,

658 (Pa.Super. 2020). We therefore vacate the order of the trial court denying

his Motion, and remand for further proceedings consistent with this

memorandum.

      Order     vacated.   Case   remanded   with   instructions.   Jurisdiction

relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/01/2021




                                     -4-